Wells, J., orally.
1. The evidence objected to was properly received. It exhibited the character of the road, and might have explained the action of the horse. It might have shown him to be an unsuitable one for use. The first of the defects might have incited the horse to more violence.
2. The requested instruction was, that if, without fault of the town, the horse was running violently, the town are not responsible. That was not a question of law. Horses have different habits and are of different spirit and temper. The question was one of fact for the jury. The instruction was properly withheld.
3. The statute allows a recovery for “bodily injury.” That is something else than loss of time and expenses. Pain is part of a bodily injury, inherent in it. Though difficult to ad-measure and assess, the injured party is entitled to recover for it. It must be confided to the sound discretion of the jury.
4. It is said there was inconsistency in the findings of the jury. Possibly the jury had dijferent times in view; one when the horse started, the other when the accident happened. But at any rate, those findings do not show any error in the instructions, or preclude a judgment on the verdict.

Exceptions overruled.